Name: Commission Regulation (EC) No 2301/2002 of 20 December 2002 laying down detailed rules for the application of Council Directive 1999/105/EC as regards the definition of small quantities of seed
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  forestry;  information and information processing;  means of agricultural production
 Date Published: nan

 Avis juridique important|32002R2301Commission Regulation (EC) No 2301/2002 of 20 December 2002 laying down detailed rules for the application of Council Directive 1999/105/EC as regards the definition of small quantities of seed Official Journal L 348 , 21/12/2002 P. 0075 - 0077Commission Regulation (EC) No 2301/2002of 20 December 2002laying down detailed rules for the application of Council Directive 1999/105/EC as regards the definition of small quantities of seedTHE COMMISSION OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Community,Having regard to Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material(1), and in particular Article 14(4) thereof,Whereas:(1) In accordance with Directive 1999/105/EC the supplier's label or document must include information about the germination percentage and the number of germinable seeds of the reproductive material. However, these requirements do not apply to small quantities of seeds.(2) The thresholds for small quantities should therefore be determined.(3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS REGULATION:Article 1For the purposes of Article 14 of Directive 1999/105/EC a quantity of seed shall be considered as small if it does not exceed the amounts specified in the Annex to this Regulation for the different species.Article 2This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 11, 15.1.2000, p. 17.ANNEXSmall quantities>TABLE>